Citation Nr: 0706580	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-07 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a disorder 
manifested by nasal/sinus drainage.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from August 1942 to August 
1948.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).   


FINDINGS OF FACT

1.  The veteran's claim for service connection for a 
nasal/sinus disorder was previously denied by the RO in July 
1949 on the basis that there was no evidence that such a 
disorder was incurred or aggravated during service.  The 
veteran did not initiate an appeal of the decision.

2.  The RO subsequently confirmed the denial of the claim on 
two occasions, most recently in October 1996.  Again, the 
veteran did not appeal the decision.  
3.  The additional evidence presented since the prior 
decisions does not raise a reasonable possibility of 
substantiating the claim for service connection for a 
nasal/sinus disorder. 


CONCLUSIONS OF LAW

1.  The prior decisions by the RO that denied entitlement to 
service connection for a nasal/sinus disorder are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for a 
nasal/sinus disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in September 2002 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The Board also notes that the veteran 
has been informed through the letter, the rating decision, 
and statement of the case, of the definition of new and 
material evidence, and what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In addition, the correspdence informed the veteran 
that he should submit any additional evidence that he had in 
his possession.  The veteran's initial duty-to-assist letter 
was provided before the adjudication of his claim.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records and post service treatment 
records have been obtained.  He has declined a hearing.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection connotes many 
factors but basically it means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Each 
disabling condition shown by a veteran's service records, or 
for which he seeks a service connection must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which he served, his medical records and 
all pertinent medical and lay evidence.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration to the policy of 
the VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The appellant contends that the RO committed error in 
refusing to reopen and grant his claim for service connection 
for a disorder manifested by nasal and sinus drainage.  He 
asserts that his current nasal problems resulted from an 
injury to his nose in service when he was hit during a boxing 
match and another injury when he was hit by a large shell 
which was being transferred from a barge onto his ship.  

The appellant's claim for service connection was previously 
denied by the RO in July 1949.  The Board notes that the 
previously considered evidence included the veteran's service 
medical records.  There was no evidence of treatment in 
service for any nasal or sinus problems except for 
"injected" nasal membranes which were present in January 
1944 when he reported having a cold for one day.  The records 
contain no mention of any of the injuries described by the 
veteran.  On separation examination in August 1948, it was 
specifically noted that his nose was normal.   

Also of record was a VA hospital summary dated in June 1949 
which shows that the veteran reported complaints of nasal 
obstruction of the right side of his nose for the past two 
years.  It was noted that he stated that this came about 
without injury, and was associated with headaches and heavy 
post nasal drainage.  

The RO noted in the rating decision that there was no 
evidence to indicate that a deviated septum had been incurred 
or aggravated in service.  The RO also noted that examination 
on discharge was negative.  The veteran did not initiate an 
appeal of the rating decision and it is final based upon the 
evidence then of record. 38 U.S.C.A. § 7105.  

The RO confirmed the denial of the claim in decisions of 
December 1974, and September 1996.  Again, the veteran did 
not appeal.  

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present case, this 
means that the Board must look at all the evidence submitted 
since the September 1996 decision that was the last final 
adjudication that disallowed the veteran's claim.

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).   

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001. See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his claim 
for athlete's foot was filed in May 2002, the regulations in 
effect since August 29, 2001, are for application.  
Nevertheless, to whatever extent the new legislation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

The additional evidence that has been presented since the 
previous decision includes a statement in support of claim 
submitted by the veteran in August 2002 in which he stated 
that he had incurred damage to his nose in service when he 
was a boxer in an inter-fleet competition.  The Board notes, 
however, that this evidence essentially duplicates the 
previously considered evidence.  The veteran's contentions 
are not sufficient to reopen the claim as he made the same 
contention at the time of the previous claim.  

The Board also notes that in a written statement dated in 
December 2002, the veteran reported that he had been in 
combat during service and medical records were not done.  The 
Board notes, however, that by the veteran's own account the 
claimed injuries were not combat type injuries.  He has 
previously stated that he was injured when unloading 
ammunition from a barge and when engaging in a boxing match.  
Therefore, the combat presumptions contained in 38 U.S.C.A. 
§ 1154 and 38 C.F.R. § 3.304(d) are not applicable.  

The veteran has also presented several recent VA medical 
treatment records.  However, the records pertain to heart 
disorders rather than a disorder of the nose and sinus.  
Therefore, the additional records are not relevant.  

The Board finds that the evidence added to the file in the 
context of the attempt to reopen the claim of entitlement to 
service connection for a nasal/sinus disorder fails to 
address the inadequacies of the appellant's claim at the time 
of the prior denials.  In this respect, the additional 
evidence submitted does not contain any new evidence showing 
the occurrence of an injury in service, nor is there any 
medical evidence linking a post service nasal/sinus disorder 
to any such injury.  

Consequently, the Board finds that the evidence received 
since the prior decisions regarding the claim for service 
connection for a nasal/sinus disorder is not sufficiently 
significant to warrant reconsideration of the merits of the 
claim.  The additional evidence presented since October 1996 
does not raise a reasonable possibility of substantiating the 
claim.  As the evidence received since the RO decision to 
deny service connection for a nasal/sinus disorder is not new 
and material, the claim for service connection may not be 
reopened.  The prior decision denying the claim remains 
final.  


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a nasal/sinus disorder with 
drainage.  The appeal is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


